DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/23/2022.
In view of applicant’s terminal disclaimer, amendment and arguments, rejection of claims 1 – 20 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, and double patenting rejection of claims 1 and 11 set forth in the previous Office Action are hereby withdrawn.
The applicant’s arguments have been considered.  Additionally, new grounds of rejections are presented in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1500” in par. 0081 of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 and 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 each recites the limitation "the individual user equipment".  There is insufficient antecedent basis for this limitation in each of the claims.
Claims 7 and 17 each recites the limitations "the signal to noise and interference ratio", “the signal received” and “the individual user equipment”.  There is insufficient antecedent basis for each of these limitations in each of the claims.
Claims 8 and 18 each recites the limitations "the gain", “the desired user” and “the gains”.  There is insufficient antecedent basis for each of these limitations in each of the claims.
Claim 11 recites the limitation "the user equipment" twice.  There is insufficient antecedent basis for these limitations in the claim.
Claims 9, 10 and 13 – 20 are also rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 – 7, 11 and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180019800 (Buer) (of record).
Regarding claims 1 and 11, Buer teaches “A method of beamforming for a satellite system (see FIG 5 with corresponding description. Paragraph 0159: As a consequence of the beam weights applied by the forward beamformers 529 at the ground segment 502, the signals that are transmitted from the ANs 515 through the end-to-end relay 503 form user beams.), the method comprising:
generating, with a ground based beamformer (paragraph 0093: The system 500 includes: a ground segment 502. Paragraph 0090: in an end-to-end beamforming system, beam weights are computed at a central processing system (CPS) and end-to-end beam weights are applied within the ground network (“ground based beamformer”.). FIG 5: forward and return beamformers 513. Paragraph 0243: the CPS 505 includes a forward beamformer 529 and/or a return beamformer 531 as described with reference to FIG. 29. The beamformer is also shown in FIG 29 – 35), a customized user beam for a user equipment (paragraph 0093: form user beams 519. Paragraph 0159: As a consequence of the beam weights applied by the forward beamformers 529 at the ground segment 502, the signals that are transmitted from the ANs 515 through the end-to-end relay 503 form user beams. The beams are “customized” since they are for particular user(s) within the beam), the user equipment having a location (each user equipment inherently has a location) and transmitting a known pilot signal (paragraph 0211: user terminals 517 in the center of each user beam coverage area 519 transmit known signals during calibration periods.);
wherein the ground based beamformer interfaces with a plurality of satellite antennas on a feederlink side (in FIG 5, the beamformers on one side (upper side in the drawing) interface with plurality of antenna networks (AN) 515. In FIG 29, for example, forward beamformer 529 interfaces with plurality of AN 515 through node-specific forward signals 516.) and a plurality of beam ports on a satellite base station subsystem side (as best understood with respect to “beam ports”, the beamformers on the other side (lower side in the drawing) interface with plurality of forward beam signals 511 (paragraph 0148) and return beam signals 915 (paragraph 0155) from/to feeder link modems 507 (paragraph 0153). In FIG 29, for example, forward beam former 529 interfaces with plurality of ports on beam signal interface 524 and specifically ports on forward beam data stream modulator 528 (paragraph 0153). Similar arrangement is for return beamformer 531);
wherein the ground based beamformer is operated in a transparent mode, whereby individual satellite antennas are connected to individual beam ports using a complex weight vector (paragraph 0157: The forward beamformer 529 applies the values of an M×K beam weight matrix to each of the K forward data signals 511 (“individual beam ports”) to generate M access node specific forward signals 521 (connected to individual AN (“individual satellite antennas”)), each having K weighted forward beam signals. In other words, a particular AN (“individual satellite antenna”) is connected to a particular forward data signal 511 (“individual beam port”) “using a complex weight”. With respect to plurality of ANs, they are connected to a particular forward data signal 511 (“individual beam port”) “using a complex weight vector”. Paragraph 0158: Each of the weighting and summing modules 533 are coupled to receive respective vectors of beamforming weights of the forward beam weight matrix 918. Additional embodiment is shown in FIG 31.).”
Regarding claims 5 and 15, Buer teaches “wherein generating a customized user beam includes generating a customized user beam for a return link of the satellite system (paragraph 0103 – 0107: FIG. 7 illustrates an example end-to-end return link 523 from one user terminal 517 located within a user beam coverage area 519 to the ANs 515.).”
Regarding claims 6 and 16, Buer teaches “wherein generating a customized user beam for a return link includes maximizing a signal to noise and interference ratio of a signal received from the individual user equipment (paragraph 0207: increasing the end-to-end signal to noise plus interference ratio (SINR) for each of the K end-to-end return link signals 525 (originating from each of the K beams, thus for “a signal received from the individual user equipment”).).”
Regarding claims 7 and 17, Buer teaches “further comprising: receiving, by the ground-based beamformer via the plurality of satellite antennas, complex baseband signals received from an antenna array of a satellite of the satellite system (FIG 7 with corresponding description: The return uplink signal 525 transmitted from the user terminal 517 is received by the array of L receive antenna elements 406 on the end-to-end relay 503. The signals are transmitted from the receive antenna elements 406 to the transmit antenna elements 409 (“an antenna array of a satellite of the satellite system”) within the satellite and then retransmitted to the ground-based AN 515 (“the plurality of satellite antennas”). Paragraph 0191: FIG. 39 is a block diagram of an AN transceiver 2409. The input 2408 to the AN transceiver 2409 receives end-to-end return link signals received by the AN 515. The input 2408 is coupled to the input 2501 of a down converter (D/C) 2503. The D/C 2503 is a quadrature down converter. Accordingly, the D/C 2503 outputs an in-phase and quadrature output to the A/D 2509 (“complex baseband signals received from an antenna array of a satellite of the satellite system”). Paragraph 0192: after further processing, the signals appear at the output port 2410, which is coupled to the multiplexer 2413 and through the interface 2415 (see FIG. 40) to the CPS 505. Going back to FIG 29 showing internal structure of the CPS 505, it may clearly be seen that the signals than reach “the ground-based beamformer” 531 for the return signals.);
wherein generating a customized user beam for a return link includes analyzing the complex baseband signals, and maximizing the signal to noise and interference ratio of the signal received from the individual user equipment (paragraph 0166 and FIG 33 describe a block diagram of an example return beamformer 531 comprising multiple return time-slice beamformers with time-domain de-multiplexing and multiplexing. Specific processing (“analyzing the complex baseband signals”) within the return beamformer is also disclosed in paragraph 0166. Additional processing and “analyzing” is described at least in paragraphs 0201 – 0222. Paragraph 0204: beam weights are computed with the objective to increase the signal to interference plus noise (SINR) of each beam. Paragraph 0207: This set of beam weights increases the end-to-end signal to noise plus interference ratio (SINR) for each of the K end-to-end return link signals 525 (originating from each of the K beams).).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180019800 (Buer).
Regarding claims 3 and 13, Buer does not teach “further comprising: setting a real part of a first weight element of the complex weight vector to a non-zero value; setting an imaginary part of the first weight element to zero; and for each of a plurality of additional weight elements of the complex weight vector, setting a real part of the additional weight element to zero, and setting an imaginary part of the additional weight element to zero.”
Buer in paragraph 0154 teaches a beam weight generator 910 which generates an M×K forward beam weight matrix 918.
However, recited by the claim values are merely specific values for the weights. The claim does not specify any results or actions when the weights are set to the specific values.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to set a first weight to 1 (only a real value) and all other weights to zero thus resulting in active transmission from a single specific antenna of a single specific forward data signal, which may be useful when the system is initially tested or calibrated.
Additionally, it has been held that discovering an optimum value of a result effective variable (such as specific value for the specific weight) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 4 and 14, “selecting the first weight element based on a particular feed element connected to the satellite base station subsystem (as was explained above in the rejection of claim 3, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to set a first weight to 1 (only a real value) and all other weights to zero thus resulting in active transmission from a single specific antenna of a single specific forward data signal, which may be useful when the system is initially tested or calibrated. Therefore, when it is necessary that only a specific antenna (“a particular feed element connected to the satellite base station subsystem”) transmits a specific forward data signal, “the first weight element” corresponding to this type of arrangement (specific signal reaching specific antenna) is either known from design, or may easily be determined from the block diagram of the system.).”

Alternative rejection of claims 3, 4, 13 and 14.
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180019800 (Buer) as applied to claims 1 and 11 above, and further in view of alternatively US 20090196203 (Taira) or US 20040042428 (Hamalainen).
Regarding claims 3 and 13, Buer does not teach “further comprising: setting a real part of a first weight element of the complex weight vector to a non-zero value; setting an imaginary part of the first weight element to zero; and for each of a plurality of additional weight elements of the complex weight vector, setting a real part of the additional weight element to zero, and setting an imaginary part of the additional weight element to zero.”
Taira in paragraph 0101 teaches transmission of an omnidirectional beam by using only a single antenna by setting the weight of only one antenna to 1 (“setting a real part of a first weight element of the complex weight vector to a non-zero value; setting an imaginary part of the first weight element to zero”), and setting the weight of the other antennas to 0 (“for each of a plurality of additional weight elements of the complex weight vector, setting a real part of the additional weight element to zero, and setting an imaginary part of the additional weight element to zero”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to set the weight (say, “first weight element”) of only one antenna to 1 and set the weights of the other antennas to 0, as suggested by Taira, in the system of Buer. Doing so would have allowed to transmit an omnidirectional beam.
Alternatively, Hamalainen in paragraph 0059 teaches a single antenna mode in which antenna weight vector of the beam that has switched over to a single antenna mode can be presented in the form W=(0, . . . , Wk, . . . 0)T, wherein an antenna weight Wk of only one antenna element deviates from zero, e.g. Wk=1 (“setting a real part of a first weight element of the complex weight vector to a non-zero value; setting an imaginary part of the first weight element to zero”), while the rest of the weights is zero (“for each of a plurality of additional weight elements of the complex weight vector, setting a real part of the additional weight element to zero, and setting an imaginary part of the additional weight element to zero”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to set the weight of only one antenna to 1 and set the weights of the other antennas to 0, as suggested by Hamalainen, in the system of Buer. Doing so would have allowed to utilize a single antenna mode.
Regarding claims 4 and 14, “selecting the first weight element based on a particular feed element connected to the satellite base station subsystem (as was explained above in the rejection of claim 3 in this section, in the system of Buer and Taira’s disclosures, the weight (“the first weight element”) corresponding to the antenna to be utilized for the omnidirectional beam is to be selected, which should be known by design. Alternatively, in the system of Buer and Hamalainen’s disclosures, the weight (“the first weight element”) corresponding to the antenna to be utilized for the single antenna mode is to be selected, which should be known by design.)

Allowable Subject Matter
Claims 8 – 10 and 18 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648